CALABRESI, Circuit Judge,
concurring:
I concur in the result and join fully in the opinion of the court. I do so because there is nothing in the opinion that suggests that a strict ninety-day notice of claim provision would be applied by New York in situations involving a harm that could not reasonably be known to have been caused by exposure to a toxic substance within the relevant ninety days. Nor does the opinion in any way suggest that the ninety-day notice requirement would be valid under the Price-Anderson Act if New York actually did apply it in such a case. On the facts before us, and as to the harms such as leukemia that we can currently link to radiation, the ninety-day notice requirement fits well within the Price-Anderson scheme, and that is enough to decide this case.
I write separately to emphasize the likelihood that, were causation unknown and unknowable in the relevant period, New York would not apply its ninety-day notice *546provision, or B what is essentially the same thing B would grant permission to file a late notice of claim.1 Either way, a federal court, following state law, would be bound to reach an analogous result and permit the claim to proceed.
Two New York cases lead me to conclude that New York courts would allow such a suit to survive a failure to file a ninety-day notice of claim. In Krogmann v. Glens Falls City School District, 231 A.D.2d 76, 661 N.Y.S.2d 82 (3d Dep’t 1997), the New York Appellate Division directly addressed the ninety-day notice of claim requirement. The Krogmann court observed that, under the New York statute of limitations, N.Y. C.P.L.R. § 214-c(3) (McKinney 1990), the notice, “to be timely, had to be served within 90 days after plaintiff discovered her injury (or should have discovered it, through the exercise of reasonable diligence).” Krogmann, 661 N.Y.S.2d at 83.2 The court further pointed out that in Wetherill v. Eli Lilly & Co. (In re New York County DES Litigation), 89 N.Y.2d 506, 655 N.Y.S.2d 862, 678 N.E.2d 474 (1997), the New York Court of Appeals had read “discovery” for purposes of § 214-c(3) to mean “discovery of the manifestations or symptoms of the latent disease that the harmful substance produced,” and not discovery of a causal connection between the harmful substance and the injury. Krogmann, 661 N.Y.S.2d at 83 (quoting Wetherill, 655 N.Y.S.2d at 866, 678 N.E.2d 474) (internal quotation marks omitted). Accordingly, the court in Krogmann ran the ninety-day notice period from the date that symptoms were, or should have been, discovered. See id.
But Wetherill, as the Krogmann court made clear, read § 214-c(3) in this way because an adjacent provision of the New York law, § 214-e(4), established a different statute of limitations for cases in which “the extent of technical knowledge of the scientific and medical communities was not then sufficiently advanced to allow the cause of those physical complaints to be ascertained.” Id. (citing N.Y. C.P.L.R. § 214-c(4) (extending the limitations period in such cases by a year, running from the time that scientific knowledge of a causal relationship was established)).
Thus, the Krogmann court came out as it did with respect to the ninety-day notice period expressly because the plaintiff had “not alleged that the extent of technical knowledge” was insufficient to establish causation at the time her injury was or ought to have been discovered, and because the plaintiff had not, on that basis, “sought leave to file a late notice.” Id.
The matter is of importance because there may be Price-Anderson Act cases that fit into the exception established in § 214-c(4) and reaffirmed in Wetherill and Krogmann. The court today is quite right when it says that “it can hardly be disput*547ed that [it has long been scientifically known that] radiation exposure ... causes diseases like leukemia.” But suppose it was only years after the symptoms of an injury (say profound hardness of hearing) had been discovered that the scientific community found a causal connection between radiation and deafness. In that situation, the reasoning of Wetherill and the careful language of Krogmann both suggest that the ninety-day notice of claim requirement would not bar a claim brought shortly after the scientists had made the link.
It is this fact that makes New York’s ninety-day notice of claim provision consistent with the Price-Anderson Act. If New York, instead, had a rigid ninety-day notice requirement, one that in effect barred plaintiffs from suing state agencies for nuclear harms when the causal link necessary to that suit was not discoverable within the ninety-day period, then the ninety-day notice requirement might very well be inconsistent with the Price-Anderson Act. As the opinion of the court today points out, the Price-Anderson Act contains both provisions designed to encourage atomic energy by limiting liability and provisions designed to protect injured plaintiffs’ right to recovery. Because the ninety-day notice of claim requirement, as interpreted by New York courts, seems to be consistent with both, and because, as the court today points out, the case before us in no way presents a situation that would require invoking an exception to the ninety-day notice requirement to meet Price-Anderson’s remedial aims, I join the opinion of the court as well as its result.

. In response to my separate opinion, my colleagues have added footnote 1 to the opinion of the Court. It makes the limited scope of that opinion clear beyond peradventure, and hence, as they quite correctly note, renders my concurrence not strictly necessary. I welcome that footnote. But having spent some time figuring out why our decision in this leukemia case does not have implications for the application of the ninety-day notice provision in situations in which the causal connection between the alleged tort and the injury is not scientifically known at the time of the exposure, I see no harm in sharing that analysis.


. N.Y. Gen. Mun. Law § 50-e provides in pertinent part that "[i]n any case founded upon tort where a notice of claim is required ... the notice of claim shall comply with and be served in accordance with the provisions of this section within ninety days after the claim arises'' The general New York statute of limitations, N.Y. C.P.L.R. § 214-c(3), defines the date on which "he claim arises” for purposes of § 50-e by stating that in cases where a notice of claim is required to be filed "within a specified period of time after the claim or action accrued, a claim or action for personal injury ... caused by the latent effects of exposure to any substance ... shall be deemed to have accrued on the date of discovery of the injury by the plaintiff or on the date when through the exercise of reasonable diligence the injury should have been discovered, whichever is earlier.”